Citation Nr: 1214381	
Decision Date: 04/19/12    Archive Date: 04/27/12	

DOCKET NO.  08-30 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the bilateral knees.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a decision of February 2011, the Board found that new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for osteoarthritis of the bilateral knees.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for an acquired psychiatric disorder, and osteoarthritis of the bilateral knees on a de novo basis.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case discloses that, during the course of VA outpatient treatment in June 2010, the Veteran indicated that he had been approved for Supplemental Security Income (which is to say, disability) benefits from the Social Security Administration, and would begin receiving checks the following month.  While in December 2010, the RO sought to obtain the Veteran's records from the Social Security Administration, those records were, apparently, never received.  Significantly, during the course of VA outpatient treatment in April 2011, it was noted that, in June 2010, the Veteran was described as "feeling great," given that he had begun receiving his Social Security disability benefits.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board notes that, in March 2008, there were received private medical records covering the period from April 2002 to June 2004, showing treatment during that time for the Veteran's various knee problems.  Significantly, those records have never been considered in the context of the Veteran's claim for service connection, as demonstrated by the fact that they have not been addressed in either a Statement or Supplemental Statement of the Case.  Moreover, only recently, there have been received additional VA outpatient treatment records covering the period from May 2011 to February 2012, showing treatment during that time for the Veteran's psychiatric symptomatology and bilateral knee pathology.  These records have likewise not yet been considered in the context of the Veteran's current claims for service connection.  Inasmuch as the aforementioned evidence is pertinent to the Veteran's claims, and absent a waiver (which is not present in this case), such evidence must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information/records should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The RO/AMC must then readjudicate the Veteran's claim for service connection for osteoarthritis of the bilateral knees, as well as his claim for service connection for an acquired psychiatric disorder (to include major depression and a bipolar disorder).  This adjudication should specifically include consideration of the aforementioned private medical records covering the period from April 2002 to June 2004, as well as VA outpatient treatment records dated on or after May 2011.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in February 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



